Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's Request for Continued Examination filed July 19, 2021, with the submission filed on July 2, 2021, that includes a response to the Final Office Action mailed April 19, 2021, has been entered. Claim 41 has been amended; claims 1-40, 44, 45, 50, and 53-56 have been canceled; and no claims have been newly added. Claims 41-43, 46-49, 51, and 52 are currently under examination.
Withdrawal of Prior Claim Rejections - 35 USC § 103
Stoltz et al. require the combination of 1,2-octanediol with N-acyl amino acid for a synergistic antimicrobial effect. In view of the present amendment, in which the claimed composition is now necessarily “devoid of auxiliary antimicrobial agents”, the 35 USC 103 rejection presented in the Final Office Action mailed April 19, 2021 is hereby withdrawn. Upon further search and consideration, however, new prior art has been procured, and a new grounds of rejection has been formulated that addresses all currently pending claim limitations, and is presented herein below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 41-43, 46-49, 51, and 52 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fernandez de Castro et al. (U.S. Patent Application Pub. No. 2007/0065383), in view of Anonymous (Mandome Corp. News [online]; 2005).
Applicant Claims
Applicant’s elected subject matter is directed to a foamable antimicrobial composition comprising at least 65 wt% ethanol, 0.2-0.75 wt% 1,2-octanediol, 0.002-4 wt% organopolysiloxane dimethicone polyol, and 0.1-20 wt% glycerin (i.e. humectant); wherein the composition is devoid of an antimicrobial agent selected from the group consisting of potassium sorbate, parabens, and iodopropynyl butylcarbamate, wherein the composition is devoid of tea tree oil, and wherein the composition is also devoid of any additional 1,2-alkane diols.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Fernandez de Castro et al. disclose a foamable antimicrobial composition for skin sanitization comprising e.g. at least 60 wt% C1-4 alcohol, preferably ethanol; at least 0.01 to 5 wt% siloxane polymer foaming surfactant, such as polysiloxane dimethicone copolyol; and up to 5 wt% glycerine; wherein the composition can further comprise an additional antimicrobial agent (abstract; paragraphs 0027, 0030, 0038, 0040, 0054, 0064, 0079, 0080, 0085; claim 32).
Anonymous discloses that caprylyl glycol (i.e. 1,2-octanediol) at a concentration of 0.1-0.3 wt% in cosmetic products for skin exhibits an antimicrobial effect similar to that of parabens and a moisturizing effect, but unlike parabens does not cause skin stinging and irritation, and thus caprylyl glycol (i.e. 1,2-octanediol) is a superior antimicrobial agent that can be employed in cosmetic products that are otherwise devoid of parabens and other preservatives. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.012)
et al. do not explicitly disclose that the further antimicrobial agent includes 1,2-octanediol. This deficiency is cured by the teachings of Anonymous.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present invention to combine the respective teachings of Fernandez de Castro et al. and Anonymous, outlined supra, to devise Applicant’s presently claimed composition. 
Fernandez de Castro et al. disclose a foamable antimicrobial composition for skin sanitization comprising e.g. at least 60 wt% C1-4 alcohol, preferably ethanol; at least 0.01 to 5 wt% siloxane polymer foaming surfactant, such as polysiloxane dimethicone copolyol; and up to 5 wt% glycerine; wherein the composition can further comprise an additional antimicrobial agent. Since Anonymous discloses that 0.1-0.3 wt% caprylyl glycol (i.e. 1,2-octanediol) in “preservative-free” cosmetic products for skin exhibits an antimicrobial effect similar to that of parabens and a moisturizing effect, but unlike parabens does not cause skin stinging and irritation; one of ordinary skill in the art would be motivated to incorporate 0.1-0.3 wt% 1,2-octanediol as the additional antimicrobial agent in the Fernandez de Castro et al. composition, without any parabens or other auxiliary antimicrobial agents, with the reasonable expectation that the resulting composition will successfully exhibit an antimicrobial effect similar to that of parabens and a moisturizing effect, without causing skin stinging and irritation.

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed July 2, 2021 have been fully considered but they are moot in view of the new grounds of rejection. 
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617